Citation Nr: 0713583	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-24 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The veteran served on active duty from July 1963 to July 1966 
and from January 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board denied the veteran's claim in September 2005.  In 
November 2006, the veteran's then-appointed attorney and the 
VA's General Counsel filed a joint motion with the United 
States Court of Appeals for Veterans Claims (CAVC) to vacate 
the Board's decision and remand the case.  CAVC granted the 
motion.  The basis for the motion was VA's failure to satisfy 
its statutory mandate to provide an adequate statement of 
reasons or bases and VA's failure to satisfy its duty to 
assist.  

Service connection for PTSD requires that there be medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 38 C.F.R. § 3.304(f) 
(2006).  In addition, in cases involving claims of personal 
assault, evidence from sources other than the appellant's 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3) (2006).  

The veteran has reported several stressors that he believes 
led to his claimed PTSD.  He alleged that he witnessed fellow 
soldiers get wounded and/or killed, that the squads he served 
with in Vietnam experienced incoming rockets, mortar, and 
machine gun fire during his service in Vietnam, and that his 
life was threatened on two occasions, once when a grenade was 
placed next to his door and the second time when two grenades 
were taped to a stick outside his door with the activation 
pins removed but with tape placed over this area so that when 
the sun rose and the temperature increased the tape would 
"melt."  

The veteran has not been sent the necessary notice, in 
compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
that relates directly to his claim for service connection for 
PTSD.  The Board notes that the RO did not advise the veteran 
of the evidence/information required to substantiate a claim 
for entitlement to service connection.  The veteran should be 
specifically informed of the type of information or evidence 
necessary to substantiate a claim of service connection for 
PTSD, as well as which evidence VA would seek to provide and 
which information or evidence the veteran was to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This is especially important in claims of service connection 
for PTSD based on personal assault.  (The parties to the 
joint motion have agreed that some of the stressful 
experiences noted by the veteran involved personal assault.)  
Notice of the kind of evidence that might corroborate the 
occurrence of a personal assault as noted in 38 C.F.R. 
§ 3.304(f)(3) (2006) should be provided.  

The veteran was afforded a VA examination in February 2003 at 
which time he was diagnosed with PTSD.  The examiner failed 
to provide the basis for the diagnosis or identify the 
specific stressors upon which the diagnosis was based.  VA 
outpatient treatment reports reveal that the veteran was also 
diagnosed with PTSD in November 2003.  The examiner did not 
provide the basis for the diagnosis or the specific 
stressor(s).  Finally, the veteran was diagnosed with 
depressive disorder at an April 2004 VA examination.  In 
order to properly assess the veteran's PTSD claim, a VA 
psychological examination should be accomplished, followed by 
another psychiatric evaluation.  

(The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2006).)  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2006) are fully complied with and 
satisfied.  See also 38 C.F.R. § 
3.159 (2006).  The veteran should be 
specifically told of the information 
or evidence he should submit and of 
the information or evidence that VA 
will obtain with respect to his 
claim of service connection for 
PTSD.  Specifically, the veteran 
should be told to submit detailed 
information regarding his claimed 
in-service stressor(s), including 
the dates, times, and locations of 
the claimed stressors, and the 
parties involved.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  
He should be specifically asked to 
identify the location and dates of 
the personal assaults involving the 
hand grenades and the mortar and 
machine-gun attacks on his unit.  
Among other things, the veteran 
should be told to submit any 
pertinent evidence in his 
possession, to include any 
information (his own statement, for 
example) regarding his alleged 
stressors.  In addition, the veteran 
should be informed that in cases 
involving personal assault, evidence 
from sources other than the service 
records may corroborate the 
veteran's account of the stressor 
incident(s).  38 C.F.R. 
§ 3.304(f)(3) (2006).  He should be 
instructed regarding the specific 
types of evidence that may be used 
to corroborate personal assault.  
Id.  The veteran should also be 
informed as to the requirements for 
the award of a rating and an 
effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for PTSD.  After 
securing the necessary releases, 
obtain those records that have not 
previously been secured.  If any 
records are unavailable, a negative 
reply should be included in the 
claims file.

3.  Attempt to verify the occurrence 
of the veteran's claimed in-service 
stressors.  All agencies that might 
assist in this investigation should 
be contacted.  The search should 
include unit records or histories 
that might corroborate the 
occurrence of mortar or machine-gun 
attacks against the veteran's unit 
in Vietnam while he was a member of 
that unit.  Any information obtained 
should be associated with the claims 
file.  If the search efforts produce 
negative results, documentation to 
that effect should be placed in the 
claims file.  Any information 
regarding personal assault or 
indicators that such an assault 
occurred should be specifically 
identified.  38 C.F.R. § 3.304(f)(3) 
(2006).  

4.  After completion of the above 
action, the veteran should be 
afforded a VA examination by a 
psychiatrist.  Prior to the 
interview, all indicated studies, 
tests and evaluations deemed 
necessary should be performed, but 
should specifically include 
psychological testing, including 
tests to determine whether the 
veteran in fact now experiences 
PTSD.  (The examiner is advised that 
the veteran received diagnoses of 
PTSD in February 2003 and November 
2003 and depressive disorder in 
April 2004.)  The examiner should 
also determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and any 
in-service stressor(s) reported by 
the veteran.  Consideration should 
be given to evidence that might tend 
to support or corroborate the 
occurrence of a personal assault, 
such as evidence of behavioral 
changes, etc.  38 C.F.R. 
§ 3.304(f)(3).  (If the examiner 
concludes that an in-service 
personal assault led to the 
development of PTSD, the evidence 
relied on to conclude that the 
assault occurred should be 
specifically noted.)  The report of 
examination should include a 
complete rationale for all opinions 
expressed.

5.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The originating agency 
should respond to the 
representative's April 5, 2007, 
request for copies of records that 
may be obtained pursuant to this 
remand.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

